Citation Nr: 1822341	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-22 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service from an August 1965 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to Denver, Colorado (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a March 2012 hearing.  A transcript of that hearing is included in the claims file. 

The case was most recently before the Board in September 2015 when the claim was denied on the merits.  The Veteran promptly appealed the case to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2017 decision, the Court remanded in pertinent part, the issue of entitlement to a TDIU.  The case returns to the Board for further adjudication. 


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


TDIU

The Veteran contends that his mental health and orthopedic, amongst his other service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  

The Board took jurisdiction of the issue of entitlement to a TDIU in the May 2012 Board decision, pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  As the record stands now, the Veteran is service connected for five disabilities, namely posttraumatic stress disorder (PTSD), bilateral pes planus, diabetes mellitus, type II, right inguinal hernioplasty, and sarcoidosis.  The Veteran's combined evaluation prior to this adjudication is 70 percent from February 14, 2007 and 80 percent from June 11, 2009.  

Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connected disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  At present, the Veteran's combined 80 percent evaluation meets the schedular criteria for consideration of a TDIU on the merits.  38 C.F.R. § 4.16(a).  

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2). 

In this case, the Veteran met the schedular percentage requirement to potentially be eligible for entitlement to a TDIU effective February 14, 2007, however the Veteran last worked in October 2009 when he retired from his position with the U.S. Postal Service (U.S.P.S).  

 In this regard, the record confirms that the Veteran likely is unable to secure of follow a substantially gainful occupation, as his service-connected disabilities as a whole render him unable to work, even in a sedentary employment capacity.  In finding so, the Board considered the Veteran's treatment records and lay statements, including his July 2007 VA psychiatric examination which described the Veteran's condition including symptoms of decreased motivation, procrastination, hyperarousal, sleep impairment, intrusive memories, high anxiety, panic attacks weekly outburst of rage, social isolation and mildly impaired thoughts.  The examiner noted that the Veteran was employable so long as he would have little contact with the public and very loose supervision. 

The May 2008 Vet Center records note that the Veteran's psychiatric disability was being triggered by the sight of Vietnamese workers at the post office, causing him to retreat to the restroom to avoid eye contact.  He continued to suffer panic attacks multiple times per week, and outburst of rage.  The Veteran then described himself as having low energy, isolative, memory issues, and lacking motivation to begin or complete tasks. 

The Veteran testified at his March 2012 hearing that he retired early from his position with the U.S.P.S. to alleviate the symptomatology associated with is service-connected disabilities as well as stress associated with working with Vietnamese coworkers and supervisors.  The Veteran also stated that he did not seek additional employment post-retirement because he could not conjure up the energy with his low emotional state as caused by his psychiatric condition. 

In January 2013 the Veteran underwent additional VA examinations.  The examination report revealed that the Veteran was able to stand for up to an hour at a time, which is limited by his non-service-connected right knee pain, climb a couple of flights of stairs without difficulty, and sit for a couple of hours at a time with repositioning.  Upon eye examination, the Veteran's vision was not noted as a hindrance to employment, but his psychiatric symptoms could hinder employment as his emotional and cognitive abilities required a position that allowed for isolation from coworkers and supervisors, and those of Vietnamese descent.  The examiner concluded by determining that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with normal behavior, self-care, and conversation. 

The examiner also discussed the Veteran's bilateral pes planus effect on his employability, and noted that the Veteran's feet were painful only after prolonged walking, which resolved within an hour with rest and foot elevation.  Additionally, the examiner described the Veteran as capable of taking daily walks lasting up to one hour and covering a couple of miles.  The Veteran described experiencing foot pain at a level of 7/10, after long work shifts, but did not require accommodations for his pes planus.  As such, the examiner determined that the Veteran is qualified to work, so long as he is able to wear the prescribed diabetic shoes, and arch supports, and limited his walking to fifteen minutes at a time on an occasional basis. 

Notably, in September 2015, the Veteran's PTSD became more severe and was increased to 70 percent disabling for the entire appeal period.  

The Veteran, through his representative submitted a January 2018 brief alleging that the Veteran was incapable of even sedentary employment.  The brief focused on the definition of sedentary work as defined by the U.S. Department of Labor's Dictionary of Occupational Titles (DOT). 

"The DOT noted that sedentary work requires: "[e]xerting up to 10 pounds of force...up to 1/3 of the time... to lift, carry, push, pull, or otherwise move objects, including the human body."  It also "involves sitting most of the time, it may involve walking or standing... occasionally," which the Dictionary defines as up to 1/3 of an eight-hour work day (i.e. 2 2/3 hours).  Id.  The DOT is "based on information obtained from the U.S. Department of Labor, the U.S. Census Bureau, and other reliable sources."" 

The Veteran further argued that the as the January 2013 examiner confirmed that he is limited to standing for thirty minutes at a time, and limited walking to fifteen minutes at a time, it does not fall within the parameters of the known occupational definition of sedentary work.  Specifically the brief cites to case law on the point that sedentary work requires up to two hours of standing or walking.  See Wykstra v. LINA, 849 F.Supp. 2d 282, 295 (N.D. NY 2012).  

In weighing the evidence of record, the Board notes the inconsistencies in the January 2013 examiner's statement as he alleged the Veteran only experienced pes planus symptoms with prolonged walking, but later stated the Veteran was limited to walking up to fifteen minutes at a time.  Further, the brief submitted by the Veteran and his representative provided probative evidence weighing positively on the claim regarding sedentary employment.  Lastly, the Board notes that while some of the examiners provided negative statements regarding the Veteran's unemployability, those statements were filled with caveats, such as the Veteran must be in a position that allows for avoiding the public with loose supervision, and without the presence of people of Vietnamese descent as coworkers or supervisors, and must be limited in timeframe for standing and walking. 

Accordingly, due to the severity of the Veteran's psychiatric symptoms, including isolation, weekly panic attacks, outburst of rage, and decreased motivation, coupled with the Veteran's physical limitations of standing for only fifteen minutes, and sitting for only a couple of hours, the Board finds that even sedentary employment is not be feasible for the Veteran.  Therefore, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16. 








ORDER


Entitlement to a TDIU is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


